Hallett, C. J.
In,.the second plea, plaintiff in error alleged that the promissory note in suit was given upon the assignment of a lease to Mm, and that at the time of such assignment the lease was null and void, and, therefore, the note was without consideration.
He also avers, by way of recital, that defendant in error represented that he had a valid and subsisting right under the lease, but he does not state that he believed such representations, or that he was induced thereby to enter into the contract.
TMs defense is simply that of a bad bargain, from wMch plaintiff in error, wishes to be relieved. It is held that a purchaser of land, by quit-claim deed, cannot set up a defect of title in defense to an action, upon a note given for *152the purchase-money. Bonney v. Smith, 17 Ill. 531; Kerney v. Gardner, 27 id. 163.
And an assignment of a lease, without warranty, stands upon the' same principle. It is not shown that plaintiff in error was ignorant of the title to the mine, and if he chose to pay a: good price for something that was worthless, he cannot be relieved upon the ground that he erred in,judgment. Hardesty v. Smith, 3 Ind. 39; 1 Chit, on Cont. 29, et seq.
For aught that appears in the plea, the contract may have been made in the settlement of conflicting claims to the property, or plaintiff in error may have obtained possession under the lease, and may have enjoyed the property to the full extent of his contract. McClerkin v. Sutton, 29 Ind. 407.
The plea-is clearly insufficient as a defense to the action, and the third is no better. The matters alleged in that plea to- show fraud in the execution of the note were apparently equally well known to both parties, and, therefore, plaintiff in error was not deceived.
The demurrer was properly sustained to both pleas, and the judgment is affirmed with costs.

Affirmed.